Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew J. Sutch on 16 November 2021.
The application has been amended as follows: 

In the Claims

Claim 11, line 12,  --the--  has been inserted before “tuck-in” (first occurrence);
Claim 12, line 5, “the” (first occurrence) has been replaced by  --one or more--  ;
Claim 12, line 5, “end” has been replaced by  --ends--  ;
Claim 14, line 10, “portion” has been replaced by  --portions--  ;
Claim 14, line 13, “extend” has been replaced by  --extends--  ;
Claim 14, line 13, “a direction” has been replaced by  --one or more directions--  ;
Claim 16, line 4, “the” (third occurrence) has been replaced by  --one or more--  ;

Claim 17, line 2, “an” has been replaced by  --the--  ;
Claim 18, line 12,  --the--  has been inserted before “tuck-in” (first occurrence);
Claim 18, line 14, “portion” has been replaced by  --portions--  ;
Claim 18, line 14, “a direction” has been replaced by  --one or more directions--  ;
Claim 20, line 5, “the” (first occurrence) has been replaced by  --one or more--  ;
Claim 20, line 5, “end” has been replaced by  --ends--  ; and 
Claim 21, line 2, “an” has been replaced by  --the--  .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches or suggests the heater wire in the crossing portions extending in one or more directions transverse to a lengthwise direction of the tuck-in groove in a zigzag pattern, where the heater wire includes a plurality of bent portions of the zigzag pattern located in a bottom region of the tuck-in groove, and where the zigzags are not in an open end region of the tuck-in groove ranging from an open top end of the tuck-in groove opposite the bottom end to an upper surface of the tuck-in member facing the open top end of the tuck-in groove together with the other details recited in the claims.
Also, the terminal disclaimer filed on 16 November 2021 obviated a double patenting rejection.  
The closest prior art was relied upon in a foreign patent office, but is not applicable with the above noted differences.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636